R E G I N         A H A R R I S , I n d i v i d u a l l y                           )       C / A N o . 0 1 A 0 1 - 9 8 0 6 - C V - 0 0 2 9 9
a n d a           s P a r e n t a n d N e x t F r i e n d                           )       D A V I D S O N C O U N T Y
o f R O           N N I E D A L E N E T H E R T O N , J R . ,                       )       C i r c u i t N o . 9 6 C - 3 6 6 7
a M i n           o r                                                               )

                  P l a i n t i f f s - A p p e l l a n t s
                                                                                    )
                                                                                    )
                                                                                    )
                                                                                                                     FILED
            v .                                                                     )
                                                                                                                         June 9, 1999
                                                                                    )
D R . A N D R E W L . C H E R N a n d                                               )
                                                                                                                    Cecil Crowson, Jr.
B A P T I S T H O S P I T A L , I N C .                                             )
                                                                                                                   Appellate Court Clerk
                                                                                    )
                  D e f e n d a n t s - A p p e l l e e s                            )




                                         I N    T H E    C O U R T       O F     A P P E A L S        A T   N A S H V I L L E


A P P E A L E D F R O M                 T H E    C I R C U I T       C O U R T      O F     D A V I D S O N      C O U N T Y    A T   N A S H V I L L E ,
T E N N E S S E E

T H E         H O N O R A B L E         T H O M A S     W .      B R O T H E R S ,        J U D G E



T r i c i a D e n n i s
6 4 0 0 L e e H i g h w a y , S u i t e                          1 0 2
C h a t t a n o o g a , T N 3 7 4 2 1

                  A t t o r n e y       f o r    P l a i n t i f f s - A p p e l l a n t s

G   a   y   l e M a     l   o n e ,     J r .
K   a   t   h r y n     J   . L a d     d
T   r   a   b u e ,     S   t u r d i   v a n t & D e W i t t
2   5   0   0 N a s     h   v i l l e     C i t y C e n t e r
5   1   1     U n i o   n     S t r e   e t
N   a   s   h v i l l   e   , T N       3 7 2 1 9

                  A t t o r n e y s f o r D e f e n d a n t - A p p e l l e e
                  B a p t i s t H o s p i t a l , I n c .


                                                              V A C A T E D      A N D     R E M A N D E D


                                                                     H o u s t o n        M .    G o d d a r d ,     P r e s i d i n g    J u d g e


C O N C U R :

F R A N K S ,           J .
                                                                                O     P     I      N      I         O     N




                              T h i s         i s       a     m e d i c a l           m a l p r a c t i c e                     c a s e               w h e r e i n         R o n n i e         D a l e

N e t h e r t o n ,             J r . ,          s u s t a i n e d              s e v e r e             b r a i n             i n j u r y               i n c i d e n t         t o       h i s

b i r t h         a t     B a p t i s t             H o s p i t a l ,               I n c .             T h e           T r i a l          J u d g e            g r a n t e d         a

p a r t i a l           j u d g m e n t             i n       f a v o r         o f       B a p t i s t                 a s     t o        a n y           n e g l i g e n c e            a l l e g e d

a g a i n s t           i t     i n        c o n n e c t i o n              w i t h         t h e         p o s t - n a t a l                         c a r e      o f      P l a i n t i f f

R o n n i e         N e t h e r t o n ,                 J r .           A l t h o u g h            t h e            T r i a l         J u d g e              o v e r r u l e d            t h e

m o t i o n         f o r       s u m m a r y               j u d g m e n t           a l l e g i n g                   n e g l i g e n c e                  b y     B a p t i s t

p r e c e d i n g             R o n n i e ’ s               b i r t h ,         t h e       T r i a l               J u d g e ,            w h e n           r u l i n g        o n       t h e
                                                                                                   1
P. l a i n t i f f s ’                 m o t i o n           t o     r e c o n s i d e r                  h i s           o r d e r              o f       p a r t i a l        s u m m a r y

j u d g m e n t ,             o v e r r u l e d               t h e       m o t i o n           a n d           m a d e         t h e            p a r t i a l           s u m m a r y

j u d g m e n t           f i n a l           p u r s u a n t             t o       R u l e        5 4          o f       t h e       T e n n e s s e e                  R u l e s        o f

C i v i l         P r o c e d u r e ,               r e s u l t i n g               i n     t h i s             a p p e a l .



                              T h e        s o l e          q u e s t i o n           p r e s e n t e d                   i s       w h e t h e r               t h e       T r i a l       J u d g e

c o m m i t t e d             p r e j u d i c i a l                 e r r o r         b y       o v e r r u l i n g                   t h e             P l a i n t i f f s ’             m o t i o n

t o     r e c o n s i d e r                h i s        a w a r d         o f       p a r t i a l               s u m m a r y              j u d g m e n t .



                              B e f o r e           a d d r e s s i n g               t h e        m e r i t s                o f     t h i s              a p p e a l ,        w e

r e c o g n i z e             t h a t         t h e         s t a n d a r d           o f       r e v i e w               a s       t o          t h e       i s s u e        p r e s e n t e d

i s     a s       s e t       o u t        i n      R o s e         v .     H . C . A .            H e a l t h                S e r v i c e s                o f     T e n n e s s e e ,

I n c . ,         9 4 7       S . W . 2 d           1 4 4         ( T e n n . A p p . 1 9 9 6 ) ,                         w h i c h              h o l d s         t h a t      a l t e r i n g

o r     a m e n d i n g               a    m o t i o n            t o     r e c o n s i d e r                   a       s u m m a r y                 j u d g m e n t         r e s t s         i n

t h e     s o u n d           d i s c r e t i o n                 o f     t h e       t r i a l           c o u r t .




              1
                              T h e       m o t i o n       t o    r e c o n s i d e r          w a s         s u p p o r t e d           b y         a d d i t i o n a l     a f f i d a v i t s .

                                                                                                   2
                                T h e     T r i a l         C o u r t         d e n i e d         t h e     m o t i o n         t o     r e c o n s i d e r             b e c a u s e

t h e     a f f i d a v i t s                 s u p p o r t i n g             t h e     m o t i o n         d i d       n o t       m e e t     t h e

r e q u i r e m e n t s                 o f     “ n e w l y           d i s c o v e r e d           e v i d e n c e . ”



                                I t     d o e s       a p p e a r ,           c o n t r a r y         t o       t h e       T r i a l     C o u r t ’ s           f i n d i n g s ,

t h a t     t h e           P l a i n t i f f s             c o u l d         n o t     h a v e       k n o w n         o f     c e r t a i n         f a c t s         w h i c h

w e r e     n o t           a     p a r t       o f     t h e         h o s p i t a l         r e c o r d s         u n t i l         t h e     d e p o s i t i o n             o f

o b s t e t r i c a l                 n u r s e       C h r i s t y           W i l l i s         w a s     t a k e n .             T h i s     i s     m o r e         f u l l y

e x p l a i n e d               i n     t h e       a f f i d a v i t           o f     c o u n s e l           f o r       t h e     P l a i n t i f f s :



                              7 .           I   t     w a   s   n     o t     u n   t i l     t h   e d     e p o   s   i   t i o n     o f     t   h e
            o   b   s   t   e t r     i c a l       n u r   s e ,       C   h r i   s t y     W i   l l i   s ,     w   a   s t a     k e n     o   n
            D   e   c   e   m b e     r 2 ,         1 9 9   7   t     h a   t P     l a i n   t i   f f s   ’ a     t   t   o r n e   y s     l e   a r n   e d
            t   h   a   t     C h     r i s t   y     W i   l l i     s     h a d     r e c   e i   v e d     t h   i   s     i n f   o r m   a t   i o n
            t   h   r   o   u g h       h e r       c o m   p u t     e r     f r   o m t     h e     l a   b o r   a   t   o r y ,     t h   a t     a
            t   e   m   p   o r a     r y w     r   i t t   e n       s t   a t e   m e n t     o   f t     h e     c   o   r d b     l o o   d     g a s   s e s
            h   a   d       b e e     n p r     i   n t e   d   b     u t     t h   e n r     e m   o v e   d f     r   o   m t h     e f     i l   e w     h e n
            t   h   e       o f f     i c i a   l     l a   b   r     e s   u l t   s w e     r e     r e   p o r   t   e   d a t       1 1   : 0   3 p     m . o n
            A   u   g   u   s t       3 , 1     9   9 4 .       P     l a   i n t   i f f s   ’     c o u   n s e   l       a l s o     l e   a r   n e d     i n
            t   h   e       d e p     o s i t   i   o n     t h a     t     W i l   l i s     h a   d b     e e n     a     w a r e     o f     t   h e     b a b y ’ s
            s   e   v   e   r e       a c i d   o   s i s     b u     t     h a d     n o t     c   o m m   u n i   c a     t e d     t h i   s
            i   n   f   o   r m a     t i o n       t o     a n y       o   f t     h e n     u r   s e r   y p     e r     s o n n   e l     o r     d o c t o r s
            r   e   s   p   o n s     i b l e       f o r     t h     e     c a r   e o f       t   h e     i n f   a n     t .



                                W e     a r e       n o t       i n c l i n e d         t o       f i n d       t h a t       t h e     P l a i n t i f f s             m u s t

t a k e     t h e           d e p o s i t i o n s               o f     a l l       p o s s i b l e         w i t n e s s e s           i n     r e s i s t i n g           a

m o t i o n         f o r         s u m m a r y         j u d g m e n t             b u t ,       u n d e r       t h e       f a c t s       o f     t h i s       c a s e ,

w e r e     e n t i t l e d               t o       r e l y       u p o n       a l l     p e r t i n e n t             f a c t s       r e l a t i v e           t o     t h e

d e l i v e r y             a n d       t h e       p h y s i c a l           c o n d i t i o n           o f     R o n n i e         b e i n g       p l a c e d         i n     t h e

h o s p i t a l             r e c o r d s .




                                                                                              3
                              I n       t h i s     r e g a r d ,                 i t     w o u l d            s e e m         a n        a n o m a l y        t o       u s     t h a t

B a p t i s t           c o u l d         r e m o v e          p e r t i n e n t                 i n f o r m a t i o n                    w h i c h      i t     s h o u l d         h a v e

r e t a i n e d ,             a n d       t h e n       f a u l t              t h e      P l a i n t i f f s                  f o r        n o t     d i s c o v e r i n g            i t .



                              S e v e r a l         r e p o r t e d                   c a s e s         h a v e          a d d r e s s e d            t h e      p r o p r i e t y         o f

a     m o t i o n           f o r       r e c o n s i d e r a t i o n                     o f       a n        o r d e r           g r a n t i n g         s u m m a r y

j u d g m e n t .               I n       S c h a e f e r               v .       L a r s e n ,            6 8 8         S . W . 2 d          4 3 0      ( T e n n . A p p . 1 9 8 4 ) ,

t h i s     C o u r t ,             s p e a k i n g            t h r o u g h              J u d g e            N e a r n ,            s a i d       t h a t      t h e         p r o p r i e t y

o f     s u c h         a     m o t i o n         s h o u l d              n o t        b e      t e s t e d             b y       t h e      n e w l y - d i s c o v e r e d

e v i d e n c e             r u l e       a n d ,       i n        d o i n g            s o ,       e m p l o y e d                t h e      f o l l o w i n g            l a n g u a g e :



            [   W   ]   e a r       e     n   o t a     t      a   l    l      s a    t i s f    i e d         t h   a   t     t   h e      s t   r i c t
            r   e   q   u i r e     m   e n   t o f         r u    l    e s      r    e g a r    d i n     g     n   e   w l   y      d   i s c   o v e r e d
            e   v   i   d e n c     e     s   h o u l   d      b   e       a   p p    l i e d      t o         t h   e     m   a   t t    e r     o f s u m      m   a r   y
            j   u   d   g m e n     t   s .       I n       m a    t    t e    r s      o f      n e w     l   y     d   i s   c   o v    e r e   d e v i d      e   n c   e ,
            t   h   e     p a r     t   i e   s h a     v   e      a    l r    e a    d y h      a d       a     t   r   i a   l   .        T h   e p a r t      i   e s     a r e
            e   n   t   i t l e     d     t   o o n     e      t   r    i a    l .         T h   e b       a   s i   c     p   u   r p    o s e      o f c o     u   r t   s a n d
            j   u   d   g e s       i   s     t o a     f   f o    r    d      t h    e c i      t i z     e   n r   y     a       p u    b l i   c f o r u      m     t   o a i r
            d   i   s   p u t e     s   .       T h e   r   e f    o    r e    ,      i n n      e w l     y     d   i   s c   o   v e    r e d      e v i d e   n   c e
            c   i   r   c u m s     t   a n   c e s ,       t h    e       p   a r    t i e s      h a     v   e     a   l r   e   a d    y r     e c e i v e    d     t   h a t
            w   h   i   c h t       h   e y     a r e       b a    s    i c    a l    l y e      n t i     t   l e   d     t   o      r   e c e   i v e a n      d     o   n e o r
            t   h   e     o t h     e   r ,     a f t   e   r      a       f   u l    l t r      i a l     ,     i   s     s   e   e k    i n g      a n e w         t r   i a l
            o   r       d e c i     s   i o   n o n         t h    e       i   s s    u e s .          I   n     s   h   o r   t   ,      a p     a r t y i      s
            s   e   e   k i n g         a     s e c o   n   d      t    r i    a l    .      C   o u r     t   s     s   h o   u   l d      b e      c a u t i   o u s       i n
            g   r   a   n t i n     g     a     n e w       t r    i    a l      o    n t h      e g       r   o u   n   d s       o f      a l   l e g e d l    y n       e w l y
            d   i   s   c o v e     r   e d     e v i   d   e n    c    e .           H o w e    v e r     ,     i   n     t   h   e      m a t   t e r o f        t h     e
            r   e   c   o n s i     d   e r   a t i o   n      o   f       t   h e      g r a    n t i     n   g     o   f     a      s   u m m   a r y j u      d g m     e n t
            m   o   t   i o n ,         t h   e p a     r   t y         i s       o   n l y      s e e     k   i n   g     t   h   a t      w h   i c h h e        i s
            b   a   s   i c a l     l   y     e n t i   t   l e    d       t   o -    - a f      i r s     t     t   r   i a   l   .        W e      a r e o     f t       h e
            o   p   i   n i o n         t h   a t w     h   e n         a      s u    m m a r    y j       u   d g   m   e n   t      h   a s     b e e n g      r a n     t e d
            b   e   c   a u s e         t h   e c a     s   e      a    t      t h    a t p      o i n     t     p   r   e s   e   n t    s n     o f a c t      s u       p o n
            w   h   i   c h a           p l   a i n t   i   f f         c a    n      r e c o    v e r     ,     b   u   t     p   r i    o r     t o t h a      t
            j   u   d   g m e n     t     b   e c o m   i   n g         f i    n a    l , t      h e       p   l a   i   n t   i   f f      i s      a b l e     t o
            p   r   o   d u c e         b y     m o t   i   o n         f a    c t    s w h      i c h         a r   e     m   a   t e    r i a   l a n d        a r e         i n
            d   i   s   p u t e     ,     t   h e m     o   t i    o    n      t o      a l t    e r       o   r     a   m e   n   d      t h e      j u d g m   e n t
            s   h   o   u l d       b   e     l o o k   e   d      u    p o    n      w i t h      f a     v   o r   ,     a   s      t   h e     p u r p o s    e o       f t h e
            s   u   m   m a r y         j u   d g m e   n   t      p    r o    c e    d u r e      i s         n o   t     t   o      a   b a t   e t h e        t r i     a l
            d   o   c   k e t       o   f     t h e     T   r i    a    l      C o    u r t ,      b u     t     o   n   l y       t o      w e   e d o u t        c a     s e s
            f   o   r     t r i     a   l     i n w     h   i c    h       t   h e    r e i      s n       o     g   e   n u   i   n e      i s   s u e o f
            f   a   c   t .         S   e e     B r o   o    k i    n    s      v .      T h e       R o   u   n d       T a   b    l e    , I     n c . , (     1 9 8 1
            T   e   n   n . )       6   2 4     S . W   .   2 d         5 4    7 ,      5 5 0    .




                                                                                                    4
                            L a t e r         c a s e s ,           h o w e v e r ,         c a s t       s o m e       d o u b t       o n     t h e       c o n t i n u e d

v i a b i l i t y           o f       S c h a e f e r .               I n     B r a s w e l l         v .       C a r o t h e r s ,           8 6 3     S . W . 2 d         7 2 2

( T e n n . A p p . 1 9 9 3 ) ,                 t h e         p l a i n t i f f s           f i l e d       a     m o t i o n       t o       r e h e a r       a n d

r e c o n s i d e r           a n       o r d e r         g r a n t i n g           s u m m a r y         j u d g m e n t ,         w h i c h         w a s     d e n i e d

b y     t h e     t r i a l           c o u r t .             I n     a d d r e s s i n g           t h e       q u e s t i o n         a n d     t h e       h o l d i n g

i n     S c h a e f e r ,             t h e     C o u r t           e n d o r s e d         t h e     n e w l y - d i s c o v e r e d                 e v i d e n c e

a n a l y s i s ,           a n d       f o u n d         t h a t       t h e       e v i d e n c e         p r e s e n t e d           b y     a n     a f f i d a v i t

w i t h     t h e       m o t i o n           “ w a s ,         o r     s h o u l d         h a v e       b e e n ,       a v a i l a b l e           t o     c o u n s e l

p r i o r       t o     t h e         h e a r i n g           o n     t h e     m o t i o n         a n d       c a n n o t       t r u l y       b e       c o n s i d e r e d

‘ n e w l y       d i s c o v e r e d               e v i d e n c e . ’ ”



                            A n o t h e r           c a s e         d e a l i n g         w i t h     a     m o t i o n       t o       a l t e r       o r     a m e n d       a

s u m m a r y         j u d g m e n t           p r e v i o u s l y             g r a n t e d         i s       M a r r     v .     M o n t g o m e r y

E l e v a t o r         C o . ,         9 2 2       S . W . 2 d         5 2 6       ( T e n n . A p p . 1 9 9 5 ) .                 T h i s       C o u r t       c i t e d

S c h a e f e r ,           t o       a f f i r m         t h e       t r i a l         c o u r t ’ s       d e n i a l       o f       t h e     m o t i o n         t o

a l t e r ,       a n d       u s e d         t h e       f o l l o w i n g             l a n g u a g e         ( a t     p a g e       5 2 7 ) :



                        I     n       s u c h m       o   t  i o n s ,        t h   e     m o v   i n g p a r       t   y i s       r e q     u i r e   d     t o
            s   h o w t       h   a   t t h e         e   v  i d e n c      e h     a   s b e     e n d i s c       o   v e r e   d s i       n c e     t h   e
            t   r i a l       a   n   d i t c         o   u  l d n o        t h     a   v e b     e e n d i s       c   o v e r   e d p       r i o r     t   o
            t   r i a l       t   h   r o u g h       t   h  e e x e        r c i   s   e o f       d u e d i       l   i g e n   c e .         S c h   a e   f e r
            b   y S c h       a   e    f e r v .           L a r s e n      , 6     8   8 S .     W . 2 d 4 3       0     ( T e   n n . A     p p . 1   9 8   4 ) .



                            W e       b e l i e v e           t h a t       M a r r       m i s s t a t e s         t h e     h o l d i n g           i n     S c h a e f e r .

F u r t h e r m o r e ,               w e     a r e       i n c l i n e d           t o     b e l i e v e         t h a t     t h e       r e s u l t         r e a c h e d

i n     S c h a e f e r           i s       t h e     b e t t e r           r e a s o n e d         o n e .         W e     a l s o       c o n c l u d e         t h a t

e v e n     i f       w e     a c c e p t           t h e       d i c t a t e s           o f     B r a s w e l l         a n d     M a r r ,         t h e     T r i a l

C o u r t       w a s       i n       e r r o r       i n       n o t       g r a n t i n g         t h e       m o t i o n       t o     r e c o n s i d e r .               W e

s a y     t h i s       b e c a u s e ,             a s       a b o v e       n o t e d ,         t h e     e v i d e n c e         w h i c h         l e d     t o     t h e


                                                                                            5
a f f i d a v i t s           q u e s t i o n i n g           B a p t i s t ’ s           p o s t - d e l i v e r y             c a r e         w a s     n o t

a v a i l a b l e         t o     t h e       P l a i n t i f f s ,           n o r       d o     w e     b e l i e v e ,           i n

l i g h t       o f     t h e     f a c t       t h a t       a     r e a s o n a b l e           i n f e r e n c e           c o u l d         b e     d r a w n ,

t h a t     t h e       i n f o r m a t i o n           w h i c h         l e d     t o     t h e       c o n c l u s i o n s             i n     t h e

a f f i d a v i t s           f i l e d       w i t h     t h e       m o t i o n         t o     r e c o n s i d e r           s h o u l d           h a v e     b e e n

r e t a i n e d         i n     t h e     f i l e       b y       e m p l o y e e s         o f       B a p t i s t       a n d ,         c o n s e q u e n t l y ,

w a s     n o t       a v a i l a b l e         u n t i l         t h e     d e p o s i t i o n           o f     N u r s e         W i l l i s         w a s     t a k e n

a l m o s t       n i n e       m o n t h s       a f t e r         t h e     m o t i o n         f o r       s u m m a r y         j u d g m e n t         w a s

g r a n t e d .



                          M o r e o v e r ,           a n d       p e r h a p s       m o s t         i m p o r t a n t l y ,             t h e       T r i a l

C o u r t ,       w h i l e       a d d r e s s i n g             h i s     a c t i o n s         a s     t o     t h e       p a r t i a l           s u m m a r y

j u d g m e n t s         g r a n t e d         B a p t i s t         a n d       t h e     o t h e r         D e f e n d a n t ,           D r .       A n d r e w       L .

C h e r n ,       s t a t e d         t h e     f o l l o w i n g :           “ T h e       o r d e r         n e e d s       t o     r e f l e c t         t h a t

n e i t h e r         D e f e n d a n t         i s     p r e c l u d e d           f r o m       r e n e w i n g         t h e       m o t i o n         f o r

s u m m a r y         j u d g m e n t         a f t e r       f u r t h e r         d i s c o v e r y . . . ”



                          A l t h o u g h         t h e       e n s u i n g         o r d e r         d i d     n o t     s p e c i f i c a l l y               s o

p r o v i d e ,         i t     i s     c l e a r       f r o m       t h e       T r i a l       J u d g e ’ s         p r o n o u n c e m e n t               t h a t       h e

w o u l d       e n t e r t a i n         a     s e c o n d         m o t i o n       f o r       s u m m a r y         j u d g m e n t           b y     t h e

D e f e n d a n t s           s e e k i n g       t o     o v e r t u r n           t h a t       p o r t i o n         o f     t h e i r         s u m m a r y

j u d g m e n t         m o t i o n s         t h a t     w a s       d e n i e d .             I n     v i e w     o f       t h e       l e a v e       g r a n t e d

t o     t h e     D e f e n d a n t s           t o     a g a i n         r a i s e       t h e       i s s u e     w i t h         t h e       C o u r t       a f t e r

d i s c o v e r y         d e p o s i t i o n s ,             i t     w o u l d       s e e m         t h e     a p p l i c a t i o n             o f     e v e n -

h a n d e d       j u s t i c e         w o u l d       d i c t a t e         t h a t       t h e       P l a i n t i f f s           b e       g r a n t e d         t h e

s a m e     p o s t - d e p o s i t i o n               p r i v i l e g e ,           w h i c h         w o u l d       b e     a     s e c o n d




                                                                                      6
o p p o r t u n i t y         t o     c o n v i n c e         t h e       T r i a l       J u d g e         t h a t     h e     w a s       i n     e r r o r       i n

g r a n t i n g     a     p a r t i a l         j u d g m e n t           t o     e i t h e r         D e f e n d a n t .



                        F o r       t h i s     r e a s o n         w e       c o n c l u d e         t h e     T r i a l       C o u r t         s h o u l d       h a v e

g r a n t e d     t h e       m o t i o n       t o       r e c o n s i d e r           a n d       c o n s i d e r e d         t h e       a f f i d a v i t s           i n

s u p p o r t     t h e r e o f .



                        B a p t i s t ,         i n       i t s     b r i e f ,         i n s i s t         t h a t     e v e n       i f     t h e

a f f i d a v i t s       w e r e       c o n s i d e r e d ,             t h e     T r i a l         C o u r t ’ s       g r a n t         o f     p a r t i a l

s u m m a r y     j u d g m e n t           w a s     a p p r o p r i a t e .                 W e     d o     n o t e     t h a t         d u r i n g       o r a l

a r g u m e n t s ,       l o n g       a f t e r         t h e     b r i e f s         w e r e       f i l e d ,       c o u n s e l         f o r       B a p t i s t

c a n d i d l y     c o n c e d e d           t h a t       h a d       t h e s e       a f f i d a v i t s           b e e n       c o n s i d e r e d           t h e

T r i a l   C o u r t         s h o u l d       h a v e       o v e r r u l e d           B a p t i s t ’ s           m o t i o n .



                        I n     d e f e n s e         o f     c o u n s e l ,           i t     m a y       h a v e     b e e n       t h a t       s h e

m i s s p o k e     w h e n         q u e s t i o n e d           b y     t h e     C o u r t ,         b u t ,       e v e n       i f     s h e     d i d ,       w e

a g r e e   w i t h       t h e       a n s w e r         s h e     g a v e       b e c a u s e         t h e r e       i s     a     d i s p u t e         o f

m a t e r i a l     f a c t         b e t w e e n         t h e     a f f i d a v i t s             f i l e d     w i t h       t h e       m o t i o n       t o

r e c o n s i d e r       a n d       t h o s e       f i l e d         b y     B a p t i s t .



                        F o r       t h e     f o r e g o i n g           r e a s o n s         t h e       j u d g m e n t         o f     t h e     T r i a l

C o u r t   a s     t o       t h e     g r a n t i n g           o f     a     p a r t i a l         s u m m a r y       j u d g m e n t           i n     f a v o r

o f   B a p t i s t       H o s p i t a l           i s     v a c a t e d         a n d       t h e     c a u s e       r e m a n d e d           f o r

p r o c e e d i n g s         c o n s i s t e n t           w i t h       t h i s       o p i n i o n .           C o s t s         o f     a p p e a l       a r e

a d j u d g e d     a g a i n s t           B a p t i s t         H o s p i t a l .




                                                                                    7
                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



     ( N o t P a r t i c i p a t i n g )
D o n T . M c M u r r a y , J .




                                                                  8